                              IN THE UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF TEXAS
                                        DALLAS DIVISION

ARTHUR CARSON,                                    §
                                                  §
                 Plaintiff,                       §
v.                                                §   Civil Action No. 3:17-CV-1493-L
                                                  §
SOFIA HERNANDEZ and                               §
VOA/PRARIE CREEK VILLAGE APT.,                    §
                                                  §
                 Defendants.                      §

                                              ORDER

       The case was referred to Magistrate Judge Renée Harris Toliver, who entered the Findings,

Conclusions and Recommendation of the United States Magistrate Judge (“Report”) on July 26,

2018, recommending that the court dismiss with prejudice this action by pro se Plaintiff Arthur

Carson (“Plaintiff”) under 28 U.S.C. § 1915(e)(2)(B) for failure to state a claim upon which relief

can be granted. The magistrate judge further recommended that Plaintiff not be allowed to amend

his pleadings because it appears from his Complaint and response to the Magistrate Judge’s

Questionnaire that he has pleaded his best case and allowing him to replead would be futile. Plaintiff

filed objections to the Report on August 7, 2018, and, on September 25, 2018, Plaintiff filed a

Request for Redaction of His Home Address from Pacer’s Website (Doc. 12), requesting that his

home address not be displayed on “Pacer’s website” because this disclosure invaded his privacy and

subjected him and the occupants of his home to imminent harm and harassment.

       After carefully reviewing the pleadings, file, record in this case, and Report, and having

conducted a de novo review of that portion of the Report to which objection was made, the court

determines that the findings and conclusions of the magistrate judge are correct, accepts them as


Order – Page 1
those of the court, overrules Plaintiff’s objections, and dismisses with prejudice this action

pursuant to 28 U.S.C. § 1915(e)(2)(B). Plaintiff did not object to the magistrate judge’s

recommendation that he not be allowed to amend his pleadings, so any objection in this regard is

waived, such that the court will not allow him to amend his pleadings. The court also denies

Plaintiff’s Request for Redaction of His Home Address from Pacer’s Website (Doc. 12). All of the

documents filed in this case by Plaintiff include his address and have been publicly available during

the past several months that this action has been pending, and Plaintiff’s conclusory assertions

regarding privacy concerns and harm are unsubstantiated.

        The court prospectively certifies that any appeal of this action would not be taken in good

faith. See 28 U.S.C. § 1915(a)(3); Fed. R. App. P. 24(a)(3). In support of this certification, the court

incorporates by reference the Report. See Baugh v. Taylor, 117 F.3d 197, 202 and n.21 (5th Cir.

1997). The court concludes that any appeal of this action would present no legal point of arguable

merit and would, therefore, be frivolous. Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983). In the

event of an appeal, Plaintiff may challenge this certification by filing a separate motion to proceed

in forma pauperis on appeal with the clerk of the United States Court of Appeals for the Fifth

Circuit. See Baugh, 117 F.3d at 202; Fed. R. App. P. 24(a)(5).

        It is so ordered this 30th day of October, 2018.



                                                        _________________________________
                                                        Sam A. Lindsay
                                                        United States District Judge




Order – Page 2
